Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 92-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022. The method of Claims 62-97 is not entitled to rejoinder despite the traverse of the species election.

Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not found free of the prior art. The “genus” of Claim 67 has not been found free of the prior art. 
	Status of the Claims
Claim(s) 67-97 are pending.  Applicants have amended Claim(s) 67, 76, 89, 96, and 97 Claims 92-97 are/remain withdrawn.  Claims 67-91 are hereby examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 67-91 are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (I) US 9,370,555, Whitsett (II) US 9,492,503 for SEQ ID NO: 2, and Rinaldi US 2017/0189527 (US 10,493,152 OR PCT/EP2015/060817).

The instant invention is drawn to a pharmaceutical composition comprising a recombinant human surfactant protein D (rhSP-D), a buffer, a sugar, and a calcium salt.  

Whitsett discloses a human surfactant protein D (rhSp-D), inclusive of active fragments, comprising a buffer as well as pH adjusting agents, see Col. 3 and lines 50-57 as well as Col. 14 and lines 16-35. Further at Col. 44 and lines 22 onward (Example 33) from the PG Pub, it is disclosed:
The SP-D protein structure and domains have been characterized, as have many of the collectins (Hansen, et al. Immunobiology 1998 August; 199(2):165-189). The protein is synthesized as dodecamers consisting of four homotrimers each stabilized by disulfide bonds (Zhang, et al. J. Biol. Chem. 2001 Jun. 1; 276(22):19214-19219). Studies have shown that SP-D is a 43 kDa polypeptide with a short NH2-terminal domain, a collagen-like sequence, and a C-terminal lectin domain (Crouch et al. J. Biol. Chem. 1994 Jun. 24; 269(25):17311-17319). The carbohydrate recognition domains have been mapped in detail as have the N-terminal and collagen domains. The carbohydrate recognition domain (CRD) can be expressed as a fusion protein or alone and is still able to bind carbohydrates (Kishore, et al. Biochem J. 1996 Sep. 1; 318(Pt 2):505-511). In addition, chimeric proteins containing various domains from the different collectins have been produced (white, et al. J. Immunol. 2000 Aug. 15; 165(4):2108-2115). Variants lacking both the amino terminal region and the collagen-like region were generated and analyzed (Ogasawara et al. J. Biol. Chem 1995 Aug. 11; 270(32):19052-19058). The crystal structure of the trimeric alpha-helical coiled coil and the lectin domains of the SP-D protein have been analyzed (Hakansson, et al. Structure Fold Des. 1999 Mar. 15; 7(3):255-264). Thus, with the extensive characterization of SP-D, chimeras, and variants described in the field, one of skill in the art would be able to use this information to identify active variants of SP-D which would still be active in the methods disclosed herein. Although, variants which are as active or more active are desired, it is envisioned that variants which are 80% or more active would still be useful.

Whitsett reads on Claims 67, 84, 85, 87, and 89, for example. Note that SEQ ID NO: 2 as a rhSP-D is well known in the prior art, and as a dodecamer or other aggregate structures found in nature, such that the properties of Claim 89 are inherent. US 9,492,503 discloses SEQ ID NO: 2 which is also from Whitsett which teaches that sequence. 

The difference between what is taught by the prior art and that instantly claimed is that while Whitsett teaches SP-D and that of SEQ ID NO: 2, as well as the naturally occurring dodecamer, does not teach histidine as a buffer, calcium chloride, and/or sugars to be included.

Rinaldi teaches novel protein formulations. “In particular, the invention relates to a liquid pharmaceutical composition of adalimumab, a monoclonal antibody, to a method of manufacturing the composition, to a kit including the composition, to a package (article of manufacture) including the composition, to a method of manufacturing the package, and to methods of treatment using the composition and/or package,” see paragraph [0001] of the PG-Pub. See also [0501] for a syringe which is also an article of manufacture. EDTA is not mentioned in the PG-Pub, thus excluded as recited in Claim 87. 

At paragraph [0086] the following is disclosed: “[h]erein, a "stabiliser" refers to a component which facilitates maintenance of the structural integrity of the biopharmaceutical drug, particularly during freezing and/or lyophilization and/or storage (especially when exposed to stress). This stabilising effect may arise for a variety of reasons, though typically such stabilisers may act as osmolytes which mitigate against protein denaturation. Typical stabilisers include amino acids (i.e. free amino acids not part of a peptide or protein--e.g. glycine, arginine, histidine, aspartic acid, lysine) and sugar stabilisers, such as a sugar polyol (e.g. mannitol, sorbitol), and/or a disaccharide (e.g. trehalose, sucrose, maltose, lactose), though the liquid pharmaceutical compositions of the invention include a stabiliser, at least one of which is a sugar stabiliser (i.e. either a sugar polyol or a disaccharide). Most suitably the at least one sugar stabiliser is a non-reducing sugar (be it a sugar polyol or a disaccharide).”

At paragraph [0168] it is taught “[a]ny suitable tonicifier may be used. However, suitably the tonicifier is selected from the group including water-soluble metal salts (e.g. sodium chloride, potassium chloride, magnesium chloride, calcium chloride), water-soluble tonicifying sugars/sugar alcohols (e.g. glucose, sucrose, mannitol), and/or other water-soluble polyols. Suitably the tonicifier(s) is non-buffering (i.e. gives rise to little or no buffering effect). As such, any metal salt tonicifiers are suitably not buffering agents.”

It would have been obvious to one of ordinary skill in the art to store rhSP-D from Whitsett (I and II) with the storage solution as taught by Rinaldi.  One would have been motivated to use this composition as it has been shown to be a stable storage solution for protein/polypeptides. One would have had a reasonable expectation of success in using the composition as it has been shown to .

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, one is substituting one polypeptide/protein for another into a solution composition that is capable of stabilizing during storage. Further, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components such as pH, the amounts of the buffer, SP-D, sugar, and calcium salt, etc …, in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, the specification and teaching of Rinaldi exemplifies this notion of optimization as one of ordinary skill in the art does not just throw components together. For example, at paragraph [0500] is it taught [b]ased on the screening work carried out on different formulations varying in buffer/pH, stabilizer, isotonicity agent (NaCl) amount and surfactant (Polysorbate 80) level, the best composition, showing comparable or even improved characteristics with respect to Humira upon different stressing conditions (thermal, mechanical, light) has been identified ….”

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, Rinaldi has worked out a solution for stable storage of a monoclonal antibody, which is an amino acid-based product. In the instant case, one is simply substituting one polypeptide/protein for another and optimizing for the greatest storage capability. This is discovery, not invention. Rinaldi teaches at [0120] [a]s illustrated in the Example section, liquid pharmaceutical compositions of the invention including a histidine buffering agent/buffer system perform particularly well in stress tests, especially in relation to fragmentation and protein unfolding, which can be important indicators of stability and drug product viability. Furthermore, liquid pharmaceutical compositions whose histidine buffer system maintains a steady pH 6.4 perform particularly well.” The pH is within the range claimed and one discoverable. Plus, both products of the two references are protein (amino acid based) and are substitutable followed by optimization. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Specification
The disclosure is objected to because of the following informalities: the specification at paragraph [0022] from the PG Pub contains a listing of claims that are no longer relevant and incorrect.  
Appropriate correction is required.


	
	Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654